In re Franklin, J. L.;—Plaintiff; Applying for Writ of Certiorari and/or Review, Parish of Calcasieu, 14th Judicial District Court Div. B, No. 2006-004815; to the Court of Appeal, Third Circuit, No. 06-1332.
Not considered. Not timely filed. The court of appeal rendered its judgment on Thursday, October 19, 2006 at 10:45 a.m. Because the forty-eight hour time interval under La.R.S. 18:1409(G) for filing this application ended on a legal holiday, relator’s application was due by noon on the next legal day. La.R.S. 18:1413. The application was not filed until Monday, October 23, 2006 at 1:31 p.m. and is therefore untimely.